Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 07/28/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernkop-Schnurch et al. (Pharmaceutical research, vol. 14, no. 7, 1997 of record) in view of Feng et al. ( Molecules 2017, 22, 1253) and further in view of Gu et al. (Journal of Dental research, 2019, vol. 98 92) 186-193 of record).
Bernkop teaches bioadhesive chitosan-EDTA conjugate, see title. Under synthesis of chitosan/EDTA conjugate, the reference teaches mixing of chitosan with EDTA wherein the pH is adjusted to 6.5. In order to catalyze the formation of amide bindings between the amino groups of chitosan and the carboxyl groups of EDTA, 1-
While the reference teaches chitosan –EDTA conjugate, the reference does not teach use of chitosan glycol-EDTA conjugate.
Feng et al. teaches synthesis, characterization in terms of heavy metal ion chelating capacity of novel glycol chitosan-EDTA conjugate, see title and abstract. 

While Bernkop teaches use of chitosan-EDTA conjugate, Bernkop does not teach Mn of the conjugate or Mw of the conjugate.
Gu while teaching chitosan-based fibrillar demineralization, teaches using chitosan >40 kDa as an antimicrobial extrafibrillar dentin-chelating agent to enhance dental bond durability, see abstract. Gu teaches use of water as excipient and further teaches dissolving chitosan, 50 to 190kDa, see experimental conditioners and 
It would have been obvious to one of ordinary skill to have utilized more than 40kDa of chitosan or polymeric chitosan ranging from 50 to 190kDa in the composition of Bernkop et al. for extrafibrillar demineralization and dental bonding due to chitosan conjugate motivated by the teachings of Gu et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Applicant’s arguments are moot in view of new rejections made above. Feng et al. teaches glycol chitosan EDTA conjugate as discussed above.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612